     Case 2:21-cv-00245-MLCF-DMD Document 29 Filed 08/16/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


LESLIE MORRIS                                            CIVIL ACTION


v.                                                        NO. 21-245


PROGRESSIVE CASUALTY INSURANCE                            SECTION “F”

COMPANY, ET AL.



                            ORDER AND REASONS

      Before the Court is the defendants’ motion to exclude evidence

due to purported spoliation.        For the reasons that follow, the

motion is DENIED.

                                Background

      The plaintiff in this personal injury case alleges that she

was injured when the driver of a semi-truck rear-ended her on

Interstate 10.     She sued the defendants in Louisiana state court

on September 4, 2020. 1     For a number of weeks thereafter, neither

defendant was served.

      At issue in the present motion to exclude is the plaintiff’s

decision to undergo an elective back surgery “after suit had been



1    On February 5, 2021, the defendants availed themselves of
this Court’s removal jurisdiction. On March 31, 2021, the Court
denied the plaintiff’s motion to remand.
                                1
    Case 2:21-cv-00245-MLCF-DMD Document 29 Filed 08/16/21 Page 2 of 4



filed but before any named defendants were served or appeared.”

See Mot. at 3.            That timing, the defendants say, is “deeply

troubling    and   suspect,”       because      in    irreversibly    altering    the

plaintiff’s      pre-surgery       physical      condition       it   “robb[ed    the

defendants] of the opportunity to timely request and obtain an

[Additional      Medical        Opinion]”       and     thus     “prejudiced     [the

defendants] by depriving them of the ability to obtain evidence,

preserve    evidence,      and    ensure    a   complete,       comprehensive,    and

vigorous defense.”         See id. at 4, 7.           With towering rhetoric but

scant legal support, the defendants accuse the plaintiff of slow-

rolling the service of her petition to conceal her plan to have a

back   surgery     that    altered    her    physical      condition    before    the

defendants’ doctor could furnish an Additional Medical Opinion.

       What remedy do the defendants propose for the plaintiff’s

“destruction”      of     her    “pre-surgical        medical   condition”?       The

“exclusion of all evidence related to the [plainly relevant]

surgery, including but not limited to the surgical recommendation,

the pre-surgery testing, 2 the surgery, the post-surgical follow-

up appointments, and therapy relating to the surgery, and any and

all medical expenses related to the same.”                See id. at 11 (emphasis

added) (footnote added).           The plaintiff opposes this request.


2    It is unclear how “pre-surgery testing” would not be eminently
relevant to defendants who appear to be concerned that evidence of
the plaintiff’s pre-surgery condition has been erased from
existence.
                                 2
     Case 2:21-cv-00245-MLCF-DMD Document 29 Filed 08/16/21 Page 3 of 4



                                            I.

      Whatever     the     merits     of   their     spoliation       argument       as   a

technical matter, the defendants’ motion is clearly overblown.

Even if the plaintiff’s decision to undergo an elective procedure

after initiating this litigation does constitute spoliation, 3 it

hardly warrants the draconian exclusion the defendants propose.

      When   it    comes    to    spoliation,       trial    courts     have    a    vital

obligation    to    ensure        that     the     punishment    fits     the       crime.

“Exclusion of spoiled evidence . . . is a ‘drastic sanction’ that

courts   generally       try     to   avoid      because    exclusion    would       often

unnecessarily eviscerate the plaintiff’s case . . . .”                         Menges v.

Cliffs Drilling Co., 2000 WL 765082, at *1 (E.D. La. June 12,

2000).

      That is precisely what the defendants’ blanket exclusion

would do here.      To address the plaintiff’s supposed “destruction”

of   evidence      which    still        remains     largely    discoverable,         the


3    “Before a court may exclude spoiled evidence or provide for
an adverse inference to arise from the intentional destruction of
evidence, ‘the party having control over the evidence must have
had an obligation to preserve it at the time it was destroyed.’”
Menges, 2000 WL 765082, at *2 (quoting Kronisch v. United States,
150 F.3d 112, 126 (2d Cir. 1998)). “Such a duty ‘arises when the
party has notice that the evidence is relevant to litigation.’”
Id. (quoting Kronisch, 150 F.3d at 126).      To the extent that
undergoing a medical procedure amounts to “the intentional
destruction of evidence” of a patient’s pre-procedure condition,
the plaintiff arguably engaged in spoliation here. However, even
when a party’s intentional destruction of relevant evidence is
established, its reason for (or bad faith in) doing so must still
be considered. See id.
                                3
      Case 2:21-cv-00245-MLCF-DMD Document 29 Filed 08/16/21 Page 4 of 4



defendants propose to eliminate even more evidence.                    All without

any    showing   of   bad   faith       on   the   part   of   the   plaintiff   and

“not . . . a single case that supports [the defendants’] position

that the spoliation doctrine [even] applies on these facts.”                     Cf.

id. at *3.

                                    *        *     *

       Accordingly, IT IS ORDERED: that the defendants’ motion to

exclude is DENIED.

                               New Orleans, Louisiana, August 16, 2021



                                         _____________________________
                                              MARTIN L. C. FELDMAN
                                          UNITED STATES DISTRICT JUDGE




                                             4
